REISSUE OFFICE ACTION
The present application is being examined under the pre-AIA  first to invent provisions.  
This is a reissue office action for US Patent 8,982,073, which included original patent claims 1–15.  Applicant requested amendment of the claims on 5/9/2022 which have now been entered per the RCE filed 6/6/2022.  Claims 1, 13, 15 and 18–34 are pending.

Declaration and Reason for Reissue
This reissue has been filed pursuant to the original patent being at least partly inoperative or invalid by reason of “claiming more or less than he had the right”, specifically:
“The Patentee errored in claiming less than he had the right to claim in the patent. Amended independent claims 1 and 13 claim embodiments that were disclosed but not covered in the patent. For instance, amended independent claim 1 is directed to a method comprising determining an operative instruction according to a correspondence between a pressure parameter, the operative instruction, and an attribute of a user, and amended independent claim 13 is directed to a terminal comprising a processor configured to determine an operative instruction according to a correspondence between a pressure parameter, the operative instruction, and an attribute of a user. Accordingly, amended independent claims 1 and 13 are directed to embodiments disclosed but not covered in the patent.” (2/8/2021 declaration p. 2).
The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
It fails to “specifically identify an error . . . by reference to the specific claim(s) and the specific claim language wherein lies the error”, as per MPEP 1414 II.
The declaration asserts that “amended independent claim 1 is directed to a method comprising determining an operative instruction according to a correspondence between a pressure parameter, the operative instruction, and an attribute of a user”.  Yet claim 1 no longer requires determination of an operative instruction based on “an attribute of a user”.  The same goes for claim 13.

35 USC § 251 Rejections
Claims 1, 13, 15 and 18–34 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.  
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention. 

Claims 18–21 and 32–34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Each of claims 18–21 and 32–34 require the step of: “determining the one operative instruction . . . based on [a user attribute]”.
Applicant does not enable this “determining” limitation.  Applicant cites to the information in TABLE 2 (at 7:17–32 of the patent) as allegedly providing support for “determining one operative instruction” which corresponds to a particular user attribute and particular pressure parameters.  The information in TABLE 2 cannot be used to accomplish the claimed determining without first determining a user attribute (i.e. “Kid”, “Adult” or a “Senior”).
The disclosure indicates that:
“Further, the mobile terminal may determine an attribute of the user by detecting biologic characteristic information of the user, and call the correspondence between the pressure parameters and the operative instructions according to the attribute of the user, without manual setting by the user according to the attributes of different users. For example, when a user starts to operate a mobile terminal, the mobile terminal may detect the attribute of the user by collecting the biologic characteristic information of the user. If the user is detected to be a kid, the correspondence between the operative instructions and the pressure parameters which is suitable for kids may be called automatically” (6:65–7:9).
“By determining the attribute of the user, the pressure parameters to be called are determined” (7:15–16).
“The detection of the biologic characteristics may be face recognition, finger-print recognition, voice recognition, or the like. The embodiments are not limited to the above-mentioned ways to determine the attribute of the user. The attribute of the user is a gender (male or female), or age attribute (kid, adult or senior)” (7:34–39).
Applicant has not however explained how one of ordinary skill would or could determine an attribute of the user by detecting biologic characteristic information of the user.  At best, the disclosure (i.e. at 7:34–37) mentions only face recognition, finger-print recognition, or voice recognition as techniques to “determine” user attributes such as (presumably) their fingerprint, face or voice attributes.  Applicant does not assert how they intend to arrive at determining whether the user is a kid or an adult or a senior attribute, nor does applicant explain how one of ordinary skill could accomplish this determination.  How would acquiring a fingerprint determine that the user is a senior, as an example?  The disclosure lacks any indication of what techniques are to be used in determining age-based attributes, nor any teachings to accomplish any such techniques.  
Given that applicant fails to assert how they intend to arrive at determining an age (or a gender) attribute the Wands Factors1 such as the quantity of experimentation necessary, the presence or absence of working examples and the state of the prior art on this topic cannot be effectively judged.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1, 13, 15 and 18–34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, it is not clear whether or not the phrase “first operative instruction implemented by an application program” requires a step of implementing that is positively performed by this method.  The same goes for the second and third operative instructions.
Claim 13 is confusing in claim scope.  It is an apparatus claim setting forth structure, yet the claim includes what appear to be method steps (first operative instruction implemented by an application program, second operative instruction implemented by an application program and third operative instruction implemented by an application program).  These steps appear to represent methods of using the apparatus rather than the structure of the apparatus itself.
See MPEP 2173.05(p)(II), In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011) and IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005).
Claim 13, it is not clear whether the “application program” is different than the “program” stored by the computer readable medium.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 13, 15, 18–31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2011/0248948 (Griffin).
Applicant enjoys foreign priority to 4/30/2010 (for CN 201010169417) and to 1/6/2010 (for CN 201010042617).  These priority benefits however are dependent on support for the claimed subject matter.  The pending reissue claims are seemingly supported in part or in whole by figure 2, page 5 of CN 201010169417, filed 4/30/2010.  Such a figure is not present in CN 201010042617, filed 1/6/2010, indicating that the reissue claims lack support in this disclosure.  Therefore, applicant’s reissue claims include foreign priority benefit no earlier than 4/30/2010.  Because the Griffin reference was filed 4/8/2010, it qualifies as prior art under 35 USC 102(e).
1. A method comprising:
“FIG. 6 is a front view of a portable electronic device having a touch-sensitive display” (Griffin ¶ 0010).
“TOUCH-SENSITIVE DEVICE AND METHOD OF CONTROL” (Griffin at TITLE).
obtaining a pressure parameter applied by a user operating a terminal on a screen of the terminal, wherein the pressure parameter comprises an obtained pressure value and an obtained duration of the obtained pressure value;
“One or more touches, also known as touch contacts or touch functions, may be detected by the touch-sensitive display 118. The processor 102 may determine attributes of the touch” (Griffin ¶ 0023).
“When a touch is detected at 702, values of one or more various parameters are identified . . . Touch parameters reflect characteristics of a touch, for example, touch force, touch duration, contact area, touch rate, touch location, and so forth” (Griffin ¶ 0040).
determining one operative instruction from a plurality of operative instructions, wherein the operative instruction corresponds to the obtained pressure value and the obtained duration,
“A touch detected on the touch-sensitive display 118 may initiate or trigger one or more functions” (Griffin ¶ 0034).
wherein the plurality of operative instructions comprises a first operative instruction implemented by an application program, a second operative instruction implemented by the application program, and a third operative instruction implemented by the application program, wherein the first operative instruction corresponds to a first pressure and a first duration, wherein the second operative instruction corresponds to the first pressure and a second duration, and wherein the third operative instruction corresponds to a second pressure and the second duration; and
	Griffin teaches that a) different touch thresholds correspond to different functions to be performed and that b) a touch threshold may be a combination of parameters such as pressure and duration:
“A touch threshold is a value associated with a touch, such that when a value of a touch meets the touch threshold, a function is performed . . . A touch threshold value may be a value of a characteristic of a touch, for example, a force . . . a displacement distance . . . an area of contact . . . a time duration of a touch, and so forth, or any combination thereof . . . A touch threshold may be a single unit-less value that is a combination of two or more values related to the touch, e.g., duration and force. Multiple touch thresholds may be applicable for a touch, and different values of touch thresholds may be associated with different functions or input. For example, a force below a first force threshold may result in panning an image, a force above the first force threshold and below a second force threshold may result in zooming on the image, and a force above the second force threshold may result in displaying the image in a default or initial state. Different touch thresholds may be associated with different touch characteristics. For example, a touch that has a contact area between a first size and a second size may trigger highlighting of a selection option; when the touch duration meets a time threshold, a different selection option is highlighted; and when the force of the touch exceeds a force threshold, tactile feedback is provided and the currently highlighted selection option is selected. Other combinations are possible” (Griffin ¶ 0032).
“Force as utilized throughout the specification, including the claims, refers to force measurements, estimates, and/or calculations, such as pressure” (Griffin ¶ 0031).
	Griffin teaches a wide variety and quantity of different functions to correspond to different touch thresholds:
“Another example of a function is provision of tactile feedback, such as a vibration . . . Other functions include, for example, opening an application, sending a message, powering down, closing an application, panning, zooming, and so forth. Other functions are known in the art” (Griffin ¶ 0035).
“The use of multiple thresholds provides a mechanism by which multiple different functions may be triggered by touch alone” (Griffin ¶ 0061).
Griffin further teaches that users of the invention may define their own correspondence parameters as desired:
“Touch thresholds are modifiable and may be based on the values of any number of parameters, as described below. Baseline or default touch thresholds are advantageously established . . . device 100 may include a training sequence during which the user is prompted to apply various touches . . . A touch threshold may be decreased, e.g., reduced force, shorter duration, smaller contact area, and so forth, such that the threshold is easier to meet. A touch threshold may be increased, e.g., greater force, longer duration, larger contact area, and so forth, such that the threshold is more difficult to meet” (Griffin ¶ 0033).
	Griffin does not explicitly disclose the choice to associate functions corresponding to the specific combinations2 of pressure (P) and duration (D) – P1/D1, P1/D2 and P2/D2, as claimed.  However, it would have been obvious to one of ordinary skill at the time of the invention to have chosen many different combinations of pressure and duration for the universe of functions, including the exemplary combinations chosen and claimed by applicant.
	Applicant discloses three combinations of pressure parameters (1N-2s, 1N-4s and 2N-4s) as seen in TABLE 1 and TABLE 2.  However these are merely exemplary combination values that lack criticality.  Applicant describes combination values as exemplary – “e.g. a pressure value and a duration” (at 6:2–3) and “[f]or example, a pressure value . . . is 2 newtons . . . lasts for 3 seconds (i.e. 3 s)” (at 6:34–37).  This described example (2N-3s) does not appear in either table, but is a viable combination, further demonstrating a lack of criticality between any of these combinations.  Further, the disclosure makes no mention of any criticality to a relationship where a generic “first pressure” (P1) is shared by more than one correspondence combination or a “second duration” (D2) is shared by more than one correspondence combination.  Lastly, the notion that users of the patent may define their own correspondences (“[t]he correspondence is one defined by the user or default in the system” at 6:3–4) solidifies such lack of criticality.
	Given the freedoms described by Griffin and the patent to define various values for the combinations of touch parameters (by the designer of the system or by its users), it would have been “obvious to try”3 a set of at least three combinations that met the generic claim relationships (P1/D1, P1/D2 and P2/D2).  Such a set of combinations would have provided a predictable solution for establishing parameter combinations and would have provided a reasonable expectation of success.
performing the one operative instruction.
“A touch detected on the touch-sensitive display 118 may initiate or trigger one or more functions” (Griffin ¶ 0034).

13. A terminal comprising: a display screen; a processor coupled to the display screen; and a non-transitory computer readable storage medium coupled to the processor, wherein the non-transitory computer readable storage medium stores a program, and when the program is executed by the processor, the processor is configured to:
“The portable electronic device 100 includes an operating system 146 and software programs or components 148 that are executed by the processor 102 and are typically stored in a persistent, updatable store such as the memory 110” (Griffin ¶ 0020).
“FIG. 6 is a front view of a portable electronic device having a touch-sensitive display” (Griffin ¶ 0010).
“TOUCH-SENSITIVE DEVICE AND METHOD OF CONTROL” (Griffin at TITLE).
obtain a pressure parameter applied by a user operating the terminal on the display screen of the terminal, wherein the pressure parameter comprises an obtained pressure value and an obtained duration of the obtained pressure value;
“One or more touches, also known as touch contacts or touch functions, may be detected by the touch-sensitive display 118. The processor 102 may determine attributes of the touch” (Griffin ¶ 0023).
“When a touch is detected at 702, values of one or more various parameters are identified . . . Touch parameters reflect characteristics of a touch, for example, touch force, touch duration, contact area, touch rate, touch location, and so forth” (Griffin ¶ 0040).
determine one operative instruction from a plurality of operative instructions, wherein the one operative instruction corresponds to the obtained pressure value and the obtained duration, 
“A touch detected on the touch-sensitive display 118 may initiate or trigger one or more functions” (Griffin ¶ 0034).
wherein the plurality of operative instructions comprises a first operative instruction implemented by an application program, a second operative instruction implemented by the application program, and a third operative instruction implemented by the application program, wherein the first operative instruction corresponds to a first pressure and a first duration, wherein the second operative instruction corresponds to the first pressure 3Atty. Docket: 4437-38700 (82719974US08) and a second duration, and wherein the third operative instruction corresponds to a second pressure and the second duration; and 
Griffin teaches that a) different touch thresholds correspond to different functions to be performed and that b) a touch threshold may be a combination of parameters such as pressure and duration:
“A touch threshold is a value associated with a touch, such that when a value of a touch meets the touch threshold, a function is performed . . . A touch threshold value may be a value of a characteristic of a touch, for example, a force . . . a displacement distance . . . an area of contact . . . a time duration of a touch, and so forth, or any combination thereof . . . A touch threshold may be a single unit-less value that is a combination of two or more values related to the touch, e.g., duration and force. Multiple touch thresholds may be applicable for a touch, and different values of touch thresholds may be associated with different functions or input. For example, a force below a first force threshold may result in panning an image, a force above the first force threshold and below a second force threshold may result in zooming on the image, and a force above the second force threshold may result in displaying the image in a default or initial state. Different touch thresholds may be associated with different touch characteristics. For example, a touch that has a contact area between a first size and a second size may trigger highlighting of a selection option; when the touch duration meets a time threshold, a different selection option is highlighted; and when the force of the touch exceeds a force threshold, tactile feedback is provided and the currently highlighted selection option is selected. Other combinations are possible” (Griffin ¶ 0032).
“Force as utilized throughout the specification, including the claims, refers to force measurements, estimates, and/or calculations, such as pressure” (Griffin ¶ 0031).
	Griffin teaches a wide variety and quantity of different functions to correspond to different touch thresholds:
“Another example of a function is provision of tactile feedback, such as a vibration . . . Other functions include, for example, opening an application, sending a message, powering down, closing an application, panning, zooming, and so forth. Other functions are known in the art” (Griffin ¶ 0035).
“The use of multiple thresholds provides a mechanism by which multiple different functions may be triggered by touch alone” (Griffin ¶ 0061).
Griffin further teaches that users of the invention may define their own correspondence parameters as desired:
“Touch thresholds are modifiable and may be based on the values of any number of parameters, as described below. Baseline or default touch thresholds are advantageously established . . . device 100 may include a training sequence during which the user is prompted to apply various touches . . . A touch threshold may be decreased, e.g., reduced force, shorter duration, smaller contact area, and so forth, such that the threshold is easier to meet. A touch threshold may be increased, e.g., greater force, longer duration, larger contact area, and so forth, such that the threshold is more difficult to meet” (Griffin ¶ 0033).
	Griffin does not explicitly disclose the choice to associate functions corresponding to the specific combinations4 of pressure (P) and duration (D) – P1/D1, P1/D2 and P2/D2, as claimed.  However, it would have been obvious to one of ordinary skill at the time of the invention to have chosen many different combinations of pressure and duration for the universe of functions, including the exemplary combinations chosen and claimed by applicant.
	Applicant discloses three combinations of pressure parameters (1N-2s, 1N-4s and 2N-4s) as seen in TABLE 1 and TABLE 2.  However these are merely exemplary combination values that lack criticality.  Applicant describes combination values as exemplary – “e.g. a pressure value and a duration” (at 6:2–3) and “[f]or example, a pressure value . . . is 2 newtons . . . lasts for 3 seconds (i.e. 3 s)” (at 6:34–37).  This described example (2N-3s) does not appear in either table, but is a viable combination, further demonstrating a lack of criticality between any of these combinations.  Further, the disclosure makes no mention of any criticality to a relationship where a generic “first pressure” (P1) is shared by more than one correspondence combination or a “second duration” (D2) is shared by more than one correspondence combination.  Lastly, the notion that users of the patent may define their own correspondences (“[t]he correspondence is one defined by the user or default in the system” at 6:3–4) solidifies such lack of criticality.
	Given the freedoms described by Griffin and the patent to define various values for the combinations of touch parameters (by the designer of the system or by its users), it would have been “obvious to try”5 a set of at least three combinations that met the generic claim relationships (P1/D1, P1/D2 and P2/D2).  Such a set of combinations would have provided a predictable solution for establishing parameter combinations and would have provided a reasonable expectation of success.
perform the one operative instruction.
“A touch detected on the touch-sensitive display 118 may initiate or trigger one or more functions” (Griffin ¶ 0034).

15. The terminal of claim 13, wherein the terminal is a cell phone.
“Examples of portable electronic devices include mobile, or handheld, wireless communication devices such as . . . cellular phones” (Griffin ¶ 0016).

18. The method of claim 1, further comprising obtaining an age attribute of the user wherein determining the one operative instruction further comprises determining, based on the age attribute, the one operative instruction.
	Griffin teaches that the touch thresholds may be created and modified specific to each user.  Therefore, when determining what corresponding operative instruction to execute based upon the detected threshold, such determination also takes into account the particular user’s attributes present in her touch profile.  Different users will have different profiles which specify different instructions corresponding to different combinations of pressure and duration:
“The portable electronic device 100 may include a training sequence during which the user is prompted to apply various touches to the touch-sensitive display 118 . . . to establish at least one baseline for one or more touch thresholds” (Griffin ¶ 0033).
“User parameters reflect the user's touch profile/preferences” (Griffin ¶ 0040).
“A smaller contact area may result in the touch threshold being decreased, for example, because a user may have smaller fingers and/or a lighter touch. A larger contact area may result in the touch threshold being increased, for example, because a user may have larger fingers and/or a heavier touch” (Griffin ¶ 0046).
Any of: determining the size of the user's detected finger touch, the training inputs or the user's finger touch profile/preferences can represent “determining a user attribute”.  
Griffin’s teachings for different touch thresholds based upon a user’s detected smaller fingers or their lighter touch (vs. larger fingers and/or heavier touch) represents an age attribute where these attributes would be more prevalent in one age category than in another, including kid, adult and senior.

19. The method of claim 18, wherein the age attribute comprises the user being an adult.
Griffin’s teachings for different touch thresholds based upon a user’s detected smaller fingers or their lighter touch (vs. larger fingers and/or heavier touch) represents an age attribute where these attributes would be more prevalent in one age category than in another, including kid, adult and senior.

20. The method of claim 18, wherein the age attribute comprises the user being a senior.
Griffin’s teachings for different touch thresholds based upon a user’s detected smaller fingers or their lighter touch (vs. larger fingers and/or heavier touch) represents an age attribute where these attributes would be more prevalent in one age category than in another, including kid, adult and senior.

21. The method of claim 18, wherein the age attribute comprises the user being a kid.
Griffin’s teachings for different touch thresholds based upon a user’s detected smaller fingers or their lighter touch (vs. larger fingers and/or heavier touch) represents an age attribute where these attributes would be more prevalent in one age category than in another, including kid, adult and senior.

22. The method of claim 1, wherein performing the one operative instruction comprises opening a program.
“Other functions include, for example, opening an application, sending a message, powering down, closing an application, panning, zooming, and so forth. Other functions are known in the art” (Griffin ¶ 0035).

23. The method of claim 1, wherein performing the one operative instruction comprises closing a program.
“Other functions include, for example, opening an application, sending a message, powering down, closing an application, panning, zooming, and so forth. Other functions are known in the art” (Griffin ¶ 0035).

24. The method of claim 1, wherein performing the one operative instruction comprises renaming a program.
“Other functions include, for example, opening an application, sending a message, powering down, closing an application, panning, zooming, and so forth. Other functions are known in the art” (Griffin ¶ 0035).
	Griffin teaches several different functions that can be performed according to the sensed touch parameters and the user’s touch profile.  Griffin does not however specifically list “renaming a program” as one of the functions.  Official Notice is taken however that renaming a program and/or computer resource is a typical function that is performed by a computer user.  Given that Griffin teaches the device to enable performance of “other functions . . . known in the art” and given that renaming a computer resource is known in the art, it would have been obvious to one of ordinary skill at the time of the invention to have enabled performance of known functions such as renaming a program.
 
25. The method of claim 1, wherein performing the one operative instruction comprises deleting a program.
“Other functions include, for example, opening an application, sending a message, powering down, closing an application, panning, zooming, and so forth. Other functions are known in the art” (Griffin ¶ 0035).
	Griffin teaches several different functions that can be performed according to the sensed touch parameters and the user’s touch profile.  Griffin does not however specifically list “deleting a program” as one of the functions.  Official Notice is taken however that deleting a program and/or computer resource is a typical function that is performed by a computer user.  Given that Griffin teaches the device to enable performance of “other functions . . . known in the art” and given that deleting a computer resource is known in the art, it would have been obvious to one of ordinary skill at the time of the invention to have enabled performance of a wide variety of known functions such as deleting a program.

26. The method of claim 1, wherein performing the one operative instruction comprises zooming out a picture.
“Other functions include, for example, opening an application, sending a message, powering down, closing an application, panning, zooming, and so forth. Other functions are known in the art” (Griffin ¶ 0035).

27. The method of claim 1, wherein performing the one operative instruction comprises zooming in a picture.
“Other functions include, for example, opening an application, sending a message, powering down, closing an application, panning, zooming, and so forth. Other functions are known in the art” (Griffin ¶ 0035).

28. The terminal of claim 13, further comprising a resistive strain-gauge pressure sensor coupled to the processor and configured to obtain the pressure parameter.
“The touch-sensitive display 118 may be any suitable touch-sensitive display, such as a capacitive, resistive, infrared, surface acoustic wave (SAW) touch-sensitive display, strain gauge, optical imaging, dispersive signal technology, acoustic pulse recognition, and so forth, as known in the art” (Griffin ¶ 0022).
“An optional force sensor 122 may be disposed between the piezo actuator 120 and the touch-sensitive display 118 as shown in FIG. 5 . . . The force sensors 122 may be force-sensitive resistors, strain gauges, piezoelectric or piezoresistive devices, pressure sensors, or other suitable devices. Force as utilized throughout the specification, including the claims, refers to force measurements, estimates, and/or calculations, such as pressure, deformation, stress, strain, force density, force-area relationships, thrust, torque, and other effects that include force or related quantities. A piezoelectric device, which may be the piezo element 402, may be utilized as a force sensor” (Griffin ¶ 0031).

29. The terminal of claim 13, further comprising a semiconductor strain-gauge pressure sensor coupled to the processor and configured to obtain the pressure parameter.
“The touch-sensitive display 118 may be any suitable touch-sensitive display, such as a capacitive, resistive, infrared, surface acoustic wave (SAW) touch-sensitive display, strain gauge, optical imaging, dispersive signal technology, acoustic pulse recognition, and so forth, as known in the art” (Griffin ¶ 0022).
“An optional force sensor 122 may be disposed between the piezo actuator 120 and the touch-sensitive display 118 as shown in FIG. 5 . . . The force sensors 122 may be force-sensitive resistors, strain gauges, piezoelectric or piezoresistive devices, pressure sensors, or other suitable devices. Force as utilized throughout the specification, including the claims, refers to force measurements, estimates, and/or calculations, such as pressure, deformation, stress, strain, force density, force-area relationships, thrust, torque, and other effects that include force or related quantities. A piezoelectric device, which may be the piezo element 402, may be utilized as a force sensor” (Griffin ¶ 0031).

30. The terminal of claim 13, further comprising a piezoresistive pressure sensor coupled to the processor and configured to obtain the pressure parameter.
“The touch-sensitive display 118 may be any suitable touch-sensitive display, such as a capacitive, resistive, infrared, surface acoustic wave (SAW) touch-sensitive display, strain gauge, optical imaging, dispersive signal technology, acoustic pulse recognition, and so forth, as known in the art” (Griffin ¶ 0022).
“An optional force sensor 122 may be disposed between the piezo actuator 120 and the touch-sensitive display 118 as shown in FIG. 5 . . . The force sensors 122 may be force-sensitive resistors, strain gauges, piezoelectric or piezoresistive devices, pressure sensors, or other suitable devices. Force as utilized throughout the specification, including the claims, refers to force measurements, estimates, and/or calculations, such as pressure, deformation, stress, strain, force density, force-area relationships, thrust, torque, and other effects that include force or related quantities. A piezoelectric device, which may be the piezo element 402, may be utilized as a force sensor” (Griffin ¶ 0031).

31. The terminal of claim 13, further comprising an inductive pressure sensor, a capacitive pressure sensor, or a resonant pressure sensor coupled to the processor and configured to obtain the pressure parameter.
“The touch-sensitive display 118 may be any suitable touch-sensitive display, such as a capacitive, resistive, infrared, surface acoustic wave (SAW) touch-sensitive display, strain gauge, optical imaging, dispersive signal technology, acoustic pulse recognition, and so forth, as known in the art” (Griffin ¶ 0022).
“An optional force sensor 122 may be disposed between the piezo actuator 120 and the touch-sensitive display 118 as shown in FIG. 5 . . . The force sensors 122 may be force-sensitive resistors, strain gauges, piezoelectric or piezoresistive devices, pressure sensors, or other suitable devices. Force as utilized throughout the specification, including the claims, refers to force measurements, estimates, and/or calculations, such as pressure, deformation, stress, strain, force density, force-area relationships, thrust, torque, and other effects that include force or related quantities. A piezoelectric device, which may be the piezo element 402, may be utilized as a force sensor” (Griffin ¶ 0031).

Response To Arguments
35 USC § 112 1st Enablement
Applicant argues:
“Claims 1, 13, 15, and 18-34 have been amended to remove determining an attribute of a user by detecting biologic characteristic information of the user. Accordingly, the Applicant respectfully submits that claims 1, 13, 15, and 18-34 comply with the requirements of 35 U.S.C. § 112, first paragraph” (5/9/2022 Remarks, p. 7).
18–21 and 32–34  TABLE 1 does not require detection of a user attribute in order to determine an instruction.  Claims directed to this table are enabled.  However, claims directed to TABLE 2 which require determination of a user attribute are not enabled as described above.  

Prior Art Rejections
Applicant argues:
“While Griffin has functions (e.g., operative instructions), the functions are associated with different touch thresholds; the functions do not include a first operative instruction corresponding to [P1/D1, P1/D2 and P2/D2 as claimed]” (5/9/2022 Remarks, p. 8–12)
	This newly-claimed set of limitations is addressed in the new grounds of rejection provided above.

Notification of Prior or Concurrent Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which this patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.


Information Material to Patentability
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue.  See also MPEP §§ 1404, 1442.01 and 1442.04.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D CARLSON whose telephone number is (571)272-6716. The examiner can normally be reached Mon-Fri 7:30 am to 5:00 pm, off 1st Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on (571) 270-1367. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEFFREY D CARLSON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees:
/SAMUEL G RIMELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/M.F/MICHAEL FUELLINGSupervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                                                                


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988)
        2  	P1/D1 representing a first pressure and a first duration
        	P1/D2 representing the first pressure and a second duration
        	P2/D2 representing a second pressure and the second duration
        
        3 See KSR rationale at MPEP 2143(I)(E).
        4  	P1/D1 representing a first pressure and a first duration
        	P1/D2 representing the first pressure and a second duration
        	P2/D2 representing a second pressure and the second duration
        
        5 See KSR rationale at MPEP 2143(I)(E).